Title: To Thomas Jefferson from Blair McClenachan, 8 July 1803
From: McClenachan, Blair
To: Jefferson, Thomas


          
            Sir,
            Philadelphia 8. July 1803.
          
          Consciousness of your goodness, and the respectability of the recommendation which the Citizens of Philadelphia were pleased to offer in my behalf, induced me to indulge Some hope of receiving the place, which was lately vacated by Mr. Israel Whelen.—I am informed however, that it has been deemed proper to confer it upon Mr. Tench Coxe, whose principles and talents must be allowed to merit this attention.
          I Should be Sorry Sir, to Seem importunate, or to consume one moment of that time which you So happily devote to the most weighty concerns, did not the urgency of my circumstances, oblige me once more to obtrude myself on your recollection, and to entreat any Situation, to the faithful discharge of the duties of which, you may do me the honor of considering me competent.
          I pray you Sir, to accept the assurance of my most profound respect.
          
            Blair Mclenachan
          
        